RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                               File Name: 08a0288p.06

                        UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT
                                            _________________


                                                      X
                                Plaintiff-Appellant, -
 REGINA RUSSELL,
                                                       -
                                                       -
                                                       -
                                                            No. 07-3998
           v.
                                                       ,
                                                        >
 UNIVERSITY OF TOLEDO; RANDALL J. MCELFRESH;           -
                                                       -
                                                       -
 NORINE T. WASIELEWSKI; KRISTINE ARMSTRONG;

                             Defendants-Appellees. -
 and JOHN E. MILLS, M.D.,

                                                       -
                                                      N
                       Appeal from the United States District Court
                        for the Northern District of Ohio at Toledo.
                       No. 05-07430—Jack Zouhary, District Judge.
                                              Argued: June 3, 2008
                                    Decided and Filed: August 12, 2008
         Before: DAUGHTREY and MOORE, Circuit Judges; DUGGAN, District Judge.*
                                              _________________
                                                    COUNSEL
ARGUED: Richard D. Brooks, BAILEY CAVALIERI, Columbus, Ohio, for Appellant. Cheryl
F. Wolff, SPENGLER NATHANSON, Toledo, Ohio, for Appellees. ON BRIEF: Richard D.
Brooks, Dennis D. Grant, BAILEY CAVALIERI, Columbus, Ohio, for Appellant. Cheryl F. Wolff,
Theodore M. Rowen, SPENGLER NATHANSON, Toledo, Ohio, for Appellees.
                                              _________________
                                                  OPINION
                                              _________________
         MARTHA CRAIG DAUGHTREY, Circuit Judge. In this employment discrimination action,
plaintiff Regina Russell appeals from the district court’s order granting summary judgment to the
defendants, the University of Toledo, Randall McElfresh, Norine Wasielewski, Kristine Armstrong,
and John Mills, on the plaintiff’s claims of disparate treatment, hostile work environment, and
retaliation on the basis of race, brought pursuant to Title VII, 42 U.S.C. §§ 2000e - 2000e-17,
chapter 4112 of the Ohio Revised Code, and 42 U.S.C. sections 1983 and 1985. Russell contends
that she raised genuine issues of material fact that militate against the grant of summary judgment.

         *
          The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by
designation.


                                                           1
No. 07-3998              Russell v. University of Toledo, et al.                                Page 2


For the reasons discussed below, we conclude that the district court did not commit reversible errors
of law in dismissing Russell’s claims against the defendants, and we therefore affirm the order of
summary judgment.
                       FACTUAL AND PROCEDURAL BACKGROUND
        Registered nurse Regina Russell, a long-time employee of the University of Toledo Student
Medical Center, was terminated on May 19, 2005, for “failure of good behavior, gross
insubordination, and neglect of duty.” Russell, an African-American female, was first hired as a
nurse at the center in 1992 and worked in that capacity throughout her 13-year employment with the
university. That tenure was not, however, without its rough patches and its resulting disciplinary
proceedings.
        In fact, Russell complained that she was treated differently than other center employees and
that the sole reason for such disparate treatment was her race. Specifically, in an affidavit filed in
opposition to the defendants’ motion for summary judgment and in her deposition testimony, the
plaintiff asserted that, over the years of her employment: nurses with whom she worked expressed
their beliefs that she received her job only through affirmative action programs; she was given less
desirable working hours than even temporary employees; her workspace was deliberately located
in the rear of the facility and was treated with less respect than the desks of other nurses; she was
not permitted leave time to attend committee meetings and other functions when other nurses were;
and she was disciplined more harshly than other employees who also failed to employ proper
nursing methods.
        Kristine Armstrong, the clinic coordinator at the Student Medical Center from 1997 through
the time of Russell’s termination, did not dispute that Russell often worked the latest shift at the
center, that the plaintiff often used a desk at the back of the building, that Russell was denied
permission to attend certain meetings and events, and that the plaintiff had received more frequent
discipline than many other employees. Armstrong insisted, however, that race was never a factor
in decisions affecting Russell and that legitimate considerations explained what Russell attempted
to portray as discriminatory actions.
        For example, the coordinator testified in her deposition that the nurses have no assigned desk
but “have various schedules, various sites they work at.” Referencing three of the nurses in the
student medical center, Armstrong stated that “there is no Sandy desk, there is no Gay desk, there
is no Regina desk.” Furthermore, the late hours to which Russell was assigned resulted in part from
the fact that “[s]he was the least senior nurse the entire time she was there” and from the fact that
temporary contract employees could not be counted on to work those later, unsupervised hours by
themselves. Armstrong’s denial of the plaintiff’s request for leave time to attend conferences or to
work on university projects was also not race-based but a function of the need to staff the center at
lunch times and at times when other nurses were already absent from the workplace.
        According to the defendants, Russell’s ultimate termination was, moreover, the culmination
of an escalating pattern of misconduct and insubordination, as well as the inevitable result of a
progressive discipline system provided for in a collective bargaining agreement that governed the
plaintiff’s employment. Armstrong testified that Russell failed to adhere to the center’s triage
policy, that she routinely arrived late to work in the mornings, and was chronically tardy in returning
to work after lunch. She said that the plaintiff also often refused to usher patients to treatment rooms
because she was addressing personal business in telephone calls or studying for her advanced
degree. Consequently, Armstrong testified, the plaintiff had received verbal and written warnings
from her supervisor from time to time.
       In November 2003, Russell was sent for a pre-disciplinary hearing after failing to follow-up
for two months on a tuberculosis skin test that had been performed on a University of Toledo
No. 07-3998              Russell v. University of Toledo, et al.                                 Page 3


student. She was also suspended without pay for five days in November 2003 for failing to triage
properly a distraught student who had not slept for four days and who visited the center at the
request of the university counseling services. Rather than gather relevant information from the
student and arrange for him to be seen by a physician, the plaintiff sent the young man away because
he did not have a pre-arranged appointment at the center. Fortunately, a supervisor witnessed the
episode, found the student sobbing on the grass outside the building, and brought him back inside
for consultation with one of the doctors on duty. Notification of that suspension included a written
warning to Russell that “[f]urther infractions of failure of Good Behavior and University Policy may
result in more severe disciplinary action up to and including termination.”
         In the defendants’ estimation, just such further “infractions” occurred on February 15, 2005.
On that date, Dr. John Mills examined a patient who had previously been sutured at another medical
facility and determined that the sutures could then be removed. He asked Russell to remove the
sutures, a request with which the plaintiff did not comply based on her stated position that the
student’s visit would have had to have been classified as a nurse’s visit, rather than a doctor’s visit,
for her to perform the procedure. Even after Mills ordered Russell to remove the sutures, she
demurred, leading Mills to report the incident in an e-mail to Randall McElfresh, the university’s
director of labor employee relations. In that transmission, Mills noted:
       [I] have had recurrent and escalating difficulty having this nurse perform specific
       functions and nursing duties and have experienced general and sometimes
       overwhelming recalcitrance and a very disconcerting lack of professionalism, all of
       which ultimately impacts the level and quality [I] wish, and the medical center
       intends to provide. [S]adly, [I] am not alone in this experience.
       On that same day, February 15, 2005, Mills and Russell were working together on a young
man in respiratory distress. As explained by Mills in his deposition:
       And as is routine, be it in the ER or our workplace, I gave her verbal orders; and she
       knows a lot of things to do anyway, routine things that she does, and we stabilized
       the patient eventually.
       But the issue of contention was, I believe, the instruction or order more accurately
       to give intravenous methylprednisolone, Solumedrol is the generic name, after the
       IV was established. And I was writing the note, writing things out after the patient
       was being stabilized, and as minutes passed and the patient became stable after
       several aerosols and IV fluid and medications that were administered she brought the
       chart to me and asked me to change the order from IV to IM which stands for
       intramuscular. And I changed my order since she had told me that she had given it
       intramuscularly instead of intravenously to reflect the actual route of administration.
As a result of the February 15 disputes involving the intravenous/intramuscular drug administration
and the suture removal, the university’s labor relations manager, Joseph Klep, recommended that
Russell be sent for a pre-disciplinary hearing on charges of gross insubordination and neglect of
duty. Mills was also disciplined by the university “for an error in judgment” for his post-treatment
alteration of the patient’s medical records.
        Russell’s disciplinary hearing resulted in a May 19, 2005, decision to terminate the plaintiff’s
employment with the university. Subsequently, Russell filed a charge of racial discrimination with
the Equal Employment Opportunity Commission (EEOC) and received from them a right-to-sue
letter. The plaintiff then timely filed her complaint in federal district court, alleging Title VII
violations of disparate treatment, maintenance of a hostile work environment, and retaliation;
violation of the civil rights provisions of 42 U.S.C. section 1983; a conspiracy to violate her civil
No. 07-3998               Russell v. University of Toledo, et al.                                  Page 4


rights in contravention of the provisions of 42 U.S.C. section 1985; violations of Ohio’s anti-
discrimination principles codified in chapter 4112 of the Ohio Revised Code; and violations of Ohio
public policy.
        Following a period of discovery, the defendants filed a motion for summary judgment, a
motion that a magistrate judge recommended be granted. Objections filed by the plaintiff to the
magistrate judge’s report and recommendation were then considered by the district judge, who
ultimately denied them in a memorandum opinion. In doing so, however, the district court
specifically disagreed with the magistrate judge’s conclusion that Russell failed to satisfy her burden
of establishing a prima facie case of discrimination or retaliation. Nevertheless, the court
determined that Russell did not adduce facts sufficient to raise a genuine issue of whether the
defendants’ actions were actually pretexts for forbidden discrimination and thus granted summary
judgment for the defendants on each of Russell’s causes of action.
                                             DISCUSSION
        On appeal, Russell takes issue with most, but not all, of the substantive rulings made in this
case by the magistrate judge and the district court. For example, she contends that the district court
erred in concluding that the defendants’ proffered reasons for terminating her employment at the
Student Medical Center were not simply a pretext for prohibited racial discrimination; she insists
that she offered evidence that similarly-situated employees were treated more favorably than she
was; she argues that questions of fact existed as to whether the plaintiff established prima facie cases
of hostile work environment discrimination and retaliation; and she maintains that the district court
mistakenly believed that she did not sue defendants in their individual capacities in the count of the
complaint alleging a section 1983 violation.
         We review grants of summary judgment by a district court de novo. See Ciminillo v.
Streicher, 434 F.3d 461, 464 (6th Cir. 2006). Summary judgment “should be rendered if the
pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no
genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(c). A genuine issue of material fact exists only when, assuming the truth of the
non-moving party’s evidence and construing all inferences from that evidence in the light most
favorable to the non-moving party, there is sufficient evidence for a trier of fact to find for that party.
A non-moving party cannot withstand summary judgment, however, by introduction of a “mere
scintilla” of evidence in its favor. See Ciminillo, 434 F.3d at 464.
Disparate Treatment
       Russell raises claims of racial discrimination under both Title VII and section 4112 of the
Ohio Revised Code. Those federal and state claims may be analyzed together, however, because
“Ohio’s requirements are the same as under federal law.” Carter v. Univ. of Toledo, 349 F.3d 269,
272 (6th Cir. 2003).
        Lacking any direct evidence of the defendants’ racial discrimination, Russell attempted to
prove her claims of disparate treatment by use of circumstantial evidence of discrimination
according to the burden-shifting framework outlined in McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973), and Texas Department of Community Affairs v. Burdine, 450 U.S. 248 (1981).
Pursuant to that mode of analysis, a plaintiff must first establish a prima facie case of discrimination
by showing that: “(1) she is a member of a protected group,(2) she was subject to an adverse
employment decision, (3) she was qualified for the position, and (4) she was replaced by a person
outside of the protected class.” Carter, 349 F.3d at 273. A plaintiff may also satisfy the fourth
prong of a prima facie case showing by adducing evidence that she “was . . . treated differently than
similarly situated non-protected employees.” Newman v. Fed. Express Corp., 266 F.3d 401, 406
(6th Cir. 2001).
No. 07-3998              Russell v. University of Toledo, et al.                                Page 5


        Establishment of a prima facie case by the plaintiff “creates a rebuttable presumption of
discrimination, and the burden shifts to the defendant to articulate a legitimate, nondiscriminatory
reason for taking the challenged employment action. If the defendant satisfies this burden, the
plaintiff ‘must then prove that the proffered reason was actually a pretext to hide unlawful
discrimination.’” Id. (citations omitted). To establish such pretext, a plaintiff must show “either
(1) that the proffered reasons had no basis in fact, (2) that the proffered reasons did not actually
motivate [her] discharge, or (3) that they were insufficient to motivate discharge.” Manzer v.
Diamond Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir. 1994).
        The magistrate judge determined that the defendants were entitled to summary judgment in
this case on the plaintiff’s disparate treatment claim because Russell failed to establish that
similarly-situated employees outside the protected class were treated more favorably than she was.
As recognized in Carter, however, the fact that a plaintiff is replaced by someone not in the
protected class is also sufficient to satisfy the fourth prong of the prima facie case analysis. There
is no disagreement, moreover, among the parties that Russell’s replacement, Erica Spychalski, was
“Caucasian, white.” Thus, Russell did indeed establish a prima facie case of disparate treatment in
this matter.
        Nevertheless, the defendants articulated legitimate, nondiscriminatory reasons for the
plaintiff’s discharge, reasons focusing on Russell’s failure to remove a patient’s sutures at the
direction of a physician and the plaintiff’s failure to follow orders about how medication was to be
administered to another student patient. Consequently, in an effort to prevail on her disparate
treatment claim, Russell now argues that those articulated reasons were pretextual only and masked
a prohibited discriminatory intent.
        She first insists that the articulated bases for her discharge had no factual foundation.
According to the plaintiff, she did not refuse to remove sutures from a patient; she simply sought
to require that the clinic’s records be changed to reflect that the procedure would be performed by
a nurse rather than by a physician. Likewise, she argues that Dr. Mills never instructed her to
deliver certain medicine intravenously and, in fact, that clinic procedures mandated intramuscular
injections for the prescribed dosages of such medications.
        But, even if Russell is correct in these characterizations, they are not sufficient to defeat
summary judgment on this claim. Under this circuit’s “modified honest-belief doctrine,” “for an
employer to avoid a finding that its claimed nondiscriminatory reason was pretextual, ‘the employer
must be able to establish its reasonable reliance on the particularized facts that were before it at the
time the decision was made.’” Wright v. Murray Guard, Inc., 455 F.3d 702, 708 (6th Cir. 2006)
(emphasis added). The employee then has the opportunity to introduce contrary evidence, but the
decisional process need not be optimal, only reasonably informed and considered. See id. In this
matter, regardless of the semantics used by the plaintiff, even Regina Russell herself does not deny
that she did not actually remove a particular patient’s sutures when directed to do so by Dr. Mills.
Consequently, she is unable to advance any evidence indicating that the defendant university did not
have an honest belief that Russell refused to comply with a directive given by the medical caregiver
ultimately responsible for the patient’s well-being.
         Similarly, the defendant employer had sufficient information before it reasonably to rely
upon facts indicating that the plaintiff chose to disregard the medical directive concerning the type
of injection to be given another clinic patient. The validity of the doctor’s account of the dispute
was lent even more credence by the fact that the doctor himself was forced to alter his records to
reflect the plaintiff’s different injection method, a change that ultimately led to a reprimand of the
doctor also. In short, Russell has offered no evidence indicating that the defendants made the
termination decision on grounds other than those offered or that the defendants did not reasonably
No. 07-3998              Russell v. University of Toledo, et al.                                Page 6


believe that the plaintiff twice failed to comply with direct orders given by the physician responsible
for the care of patients being treated by him.
        Russell also argues that the two identified acts of insubordination did not actually motivate
the discharge decision. Rather, she claims that numerous other experiences at the medical center,
when taken together, establish that invidious discrimination must have been the true impetus for the
adverse employment decision. For example, Russell alleges that she was forced to use a desk in the
back of the clinic, that other Student Medical Center employees openly surmised that she must have
obtained her job through affirmative action initiatives, that she was denied leave time for university
functions that was granted to white employees, and that her workspace was “trashed” by other
nurses while Russell was on vacation.
         These incidents, however, either singularly or in tandem, are insufficient to establish racial
animosity at the Student Medical Center. First, uncontradicted evidence in the record established
that the nurses at the student health center did not have assigned desks, although they may well have
routinely used certain work stations. Second, even had the desks been “assigned,” no testimony was
offered during any deposition that desks other than the station in the rear of the facility were
available at the time Russell was hired in 1992.
        Similarly, comments from other employees shortly after Russell’s hire that she would not
have received the job but for the university’s adherence to affirmative action principles are irrelevant
when deciding whether those employees’ superiors were racially motivated when firing the plaintiff
13 years later. Likewise, statements made by other nurses that Russell was not a pleasant co-worker
do not necessarily indicate discriminatory animus sufficient to create a genuine factual issue. In fact,
such comments are more likely expressions of the frustration that other health center employees felt
as a result of Russell’s reluctance to perform certain menial tasks and her habit of requesting Fridays
off (and thus foreclosing the possibility that other nurses could enjoy three-day weekends) and then
showing up at work anyway.
        The record before this court also contains no evidence and no indication that denials of
Russell’s requests for leave time to attend diversity committee meetings or continuing education
events were racially motivated. Instead, the plaintiff’s supervisor explained that staffing
considerations mandated that certain individuals with more advanced training be available at the
center during evening hours and that Russell not be absent from the facility during other patient
hours due to the illnesses, pregnancies, or other unavoidable absences of other employees.
       Other alleged instances of racially discriminatory treatment highlighted by the plaintiff are
even less indicative of an improper purpose behind the defendants’ employment decision. For
example, Russell’s complaints about trash at her work station when she returned from vacations
were clearly overreactions to innocent behavior. Investigations of the plaintiff’s complaints
regarding the condition of “Module A Nursing Station” resulted in the following explanatory
memorandum from Norine Wasielewski to Russell on July 22, 2004:
       Upon investigation into your incident report of July 13, 2004, I have found that there
       was one water bottle and one soda can inadvertently left on the desk opposite your
       customary workstation and no ill intent noted by the staff member in question.
       While it is preferable for all employees to leave a workstation in good order, this is
       an unfortunate result of what was an extremely busy day.
       The staff member working at that desk was covering for you while you were
       scheduled off on vacation from July 12th to July 16th and was unaware that you were
       working the next day. Given this information, I am unsure as to how the staff
No. 07-3998              Russell v. University of Toledo, et al.                                  Page 7


       members [sic] behavior could be construed as harassment when you were not
       expected to return from vacation on the day in question.
      By memorandum of January 12, 2005, Wasielewski reiterated, in regard to another complaint
from Russell:
       While it is preferable for all employees to leave a nursing station just as they found
       it, this is not an unusual event. There are several other offices and workstations
       which are shared with other Student Medical staff members as well as contingent
       staff. Kris Armstrong has spoke [sic] with the other individuals who worked in
       Module A during your absence the week of December 8, 2004 and none of them
       meant any intentional harm. This is an unfortunate inconvenience of sharing a
       workplace.
       Under this second prong of the Manzer pretext analysis, “the plaintiff admits the factual basis
underlying the employer’s proffered explanation and further admits that such conduct could
motivate dismissal.” Manzer, 29 F.3d at 1084. Nevertheless,
       the plaintiff attempts to indict the credibility of [the] employer’s explanation by
       showing circumstances which tend to prove that an illegal motivation was more
       likely than that offered by the defendant. In other words, the plaintiff argues that the
       sheer weight of the circumstantial evidence of discrimination makes it “more likely
       than not” that the employer’s explanation is a pretext, or coverup.
Id. Because Russell has not adduced evidence indicating a discriminatory motive in any of the
employer’s actions, however, she has failed to establish pretext under this scenario.
        In the alternative, to satisfy the third prong of the Manzer pretext analysis framework, the
plaintiff must show that the employer’s proffered reasons for the challenged employment action
were insufficient to motivate that discharge. Such a showing “ordinarily[ ] consists of evidence that
other employees, particularly employees not in the protected class, were not fired even though they
engaged in substantially identical conduct to that which the employer contends motivated its
discharge of the plaintiff.” Id. As this court held in Ercegovich v. Goodyear Tire & Rubber Co.,
154 F.3d 344, 352 (6th Cir. 1998):
       [T]o be deemed “similarly situated” in the disciplinary context, “the individuals with
       whom the plaintiff seeks to compare his/her treatment must have dealt with the same
       supervisor, have been subject to the same standards and have engaged in the same
       conduct without such differentiating or mitigating circumstances that would
       distinguish their conduct or the employer’s treatment of them for it.” Mitchell [v.
       Toledo Hosp.], 964 F.2d [577, 583 (6th Cir. 1992)].
       Russell has failed to establish, however, that any other employees of the Student Medical
Center were so similarly situated. In its memorandum opinion, the district court correctly explained
why this was so:
       Plaintiff claims she was similarly-situated to: (1) Defendant Armstrong, a Caucasian
       employee, who was not displaced for failing to properly triage a patient in 2004 or
       rupturing a patient’s ear drum; (2) Elizabeth Graflin, a Caucasian employee, who
       obtained medical treatment for her spouse in contradiction to Student Medical Center
       policy; (3) Gay Trace, a Caucasian employee, who placed a patient in a treatment
       room and left for the day without informing anyone about the patient’s whereabouts;
       and (4) Colleen Yoder, a Caucasian employee [who] was given flexible time to
       attend class.
No. 07-3998              Russell v. University of Toledo, et al.                                 Page 8


       The actions of each of these other employees are distinguishable from Plaintiff’s
       actions. The Record indicates a long history of complaints about Plaintiff’s work
       performance and attitude, as well as multiple disciplinary actions, such as written
       warnings, suspensions, working suspensions, and eventually termination. There is
       no indication Armstrong, Graflin, Trace or Yoder had similar histories of discipline.
       . . . Clearly, there exist differentiating circumstances which distinguish Plaintiff’s
       conduct from that of the other employees, including Plaintiff’s extensive history of
       poor performance. Therefore, Armstrong, Graflin, Trace and Yoder are not similarly
       situated to Plaintiff, and Plaintiff cannot prove Defendants’ legitimate
       nondiscriminatory reason was insufficient to terminate her employment.
Russell asserts that the other employees’ lack of prior disciplinary records, in and of itself,
establishes that she was treated differently than Caucasian employees. The explanation for the lack
of prior disciplinary records for Armstrong, Graflin, Trace, and Yoder, however, is simply the stark
absence of evidence that those individuals had engaged in improper conduct prior to the incidents
emphasized by Russell. Again, that fact alone means that the plaintiff was not similarly situated to
the individuals with whom she seeks to compare herself.
Hostile Work Environment
         Russell also submits that she was subjected to a hostile work environment at the Student
Medical Center solely because of her race. In her brief on appeal, Russell asserts that hostility was
manifested in numerous ways – “general hostility and unfriendliness, isolation, disparate discipline,
adverse evaluations, non-accommodation of University-sponsored committee activities, and inferior
work hours, assignments, and workspace.” Clearly, illegal discrimination may be found when a
plaintiff establishes that “the workplace is permeated with discriminatory intimidation, ridicule, and
insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and
create an abusive working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). In
order to establish such a hostile work environment claim, a plaintiff must demonstrate that (1) she
is a member of a protected class; (2) she was subject to unwelcomed harassment; (3) the harassment
was based on her race; (4) the harassment created a hostile work environment; and (5) the employer
failed to take reasonable care to prevent and correct any harassing behavior. See Williams v. Gen.
Motors Corp., 187 F.3d 553, 560-61 (6th Cir. 1999).
      The applicable “test for a hostile work environment has both objective and subjective
components.” Id. at 566. As the Supreme Court noted in Harris:
       Conduct that is not severe or pervasive enough to create an objectively hostile or
       abusive work environment – an environment that a reasonable person would find
       hostile or abusive – is beyond Title VII’s purview. Likewise, if the victim does not
       subjectively perceive the environment to be abusive, the conduct has not actually
       altered the conditions of the victim’s employment, and there is no Title VII violation.
Harris, 510 U.S. at 21-22.
        On appeal, Russell argues that she has established at least a prima facie case of hostile-work-
environment discrimination and that summary judgment should not have been granted in the
defendants’ favor on this cause of action. Again, however, the plaintiff has adduced absolutely no
evidence to indicate that any of the allegedly hostile or harassing actions were in any way race-
based. Indeed, the only injection of race in any of Russell’s hostile work environment complaints
is found in the plaintiff’s assertions that fellow employees indicated that Russell must have obtained
her job through affirmative action initiatives. Those isolated comments, however, were uttered
many years prior to the plaintiff’s termination and were neither so pervasive nor so severe as to
No. 07-3998              Russell v. University of Toledo, et al.                                   Page 9


“amount to discriminatory changes in the terms or conditions of employment.” See Bowman v.
Shawnee State Univ., 220 F.3d 456, 463 (6th Cir. 2000). Viewed singularly or collectively, the
complaints voiced by Russell reflect more on the plaintiff’s work habits and on staffing concerns
at the Student Medical Center than on any racial animosity.
Retaliation for Protected Conduct
       The plaintiff next asserts that the defendants improperly retaliated against her for two
protected activities: filing racial discrimination claims with the EEOC and speaking at a rally
concerned with the university’s handling of diversity issues. To establish a prima facie claim of
Title VII retaliation, a plaintiff must show that:
       (1) she engaged in activity protected by Title VII; (2) this exercise of protected rights
       was known to the defendant; (3) defendant thereafter took adverse employment
       action against the plaintiff, or the plaintiff was subjected to severe or pervasive
       retaliatory harassment by a supervisor; and (4) there was a causal connection
       between the protected activity and the adverse employment action or harassment.
Morris v. Oldham County Fiscal Court, 201 F.3d 784, 792 (6th Cir. 2000) (emphasis in original
removed).
        The burden of establishing a prima facie case is not an onerous one and is easily satisfied.
See Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000). Once the prima facie case is
established, the burden of production then shifts to the employer who must articulate a legitimate,
nondiscriminatory reason for its actions. See Morris, 201 F.3d at 793. “The plaintiff, who bears the
burden of persuasion throughout the entire process, then must demonstrate that the proffered reason
was not the true reason for the employment decision.” Id. (citations and internal quotation marks
omitted).
        Despite the relative ease with which a prima facie case can be established, the magistrate
judge and the district judge concurred in this matter that Russell failed to prove that the defendants
were aware of the plaintiff’s presence at a public rally or that there was a causal connection between
either the rally participation and the termination or the EEOC filings and the termination. Indeed,
Russell offered no evidence that the defendants were aware of her February 18, 2005, speech at the
rally other than her assertion that the function was publicized and covered by the press. As noted
by the defendants, however, the press release concerning the rally never mentioned Russell by name
or otherwise alluded to her participation.
        The defendants were, nevertheless, clearly aware that Russell had filed charges with the
EEOC in September 2004. Indeed, at a meeting held during that month, McElfresh explicitly stated
that his office was in charge of coordinating the defendants’ response to the allegations of
discrimination made by he plaintiff. He further cautioned Dr. Weiss and Dr. Mills “to be very clear
on their instructions to [the plaintiff]. If she had questions, to resolve any questions that she had.
And that if they had any problems as far as a refusal to perform some function, to contact my
office.”
        Even assuming that Russell established her prima facie case by showing a causal connection
between her protected activity and her termination, the record contains no evidence to refute the
claim that the defendants would still have fired Russell for the stated, justifiable reasons of “failure
of good behavior, gross insubordination, and neglect of duty.” The appellate record is replete with
evidence of the plaintiff’s numerous, substantiated violations of policy and of the progressive
disciplinary steps that had been undertaken in an effort to correct such behavior. In the face of the
February 15, 2005, transgressions by Russell, the defendants were justified in pursuing the drastic
measures that led to the plaintiff’s dismissal. Consequently, the plaintiff has failed to adduce
No. 07-3998                   Russell v. University of Toledo, et al.                                            Page 10


sufficient evidence that she would not have been terminated even absent her protected activities, that
the stated reasons for the termination were not the true justifications for the employment action, and,
thus, that the district court’s grant of summary judgment on her retaliation claim was not proper.
Section 19831
         The final issue Russell raises on appeal challenges the district court’s determination that the
plaintiff’s section 1983 claim must be dismissed because Russell failed to sue any defendants in their
individual capacities. The legal principle is now well-established that “[s]ection 1983 provides a
federal forum to remedy many deprivations of civil liberties, but it does not provide a federal forum
for litigants who seek a remedy against a State for alleged deprivations of civil liberties.” Will v.
Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989).
        In count four, the plaintiff alleges that only “Defendant University[, an arm of the state,] has,
under color of regulation, custom and usage, thereby subjected Plaintiff to deprivation of rights and
privileges secured by the laws of the United States in violation of her rights under 42 U.S.C.
§ 1983.” (Emphasis added.) Nevertheless, she claims on appeal that she has sued all defendants, in
both their official and individual capacities, in that cause of action, mainly because the first
paragraph of count four incorporates all previous allegations and one paragraph in a preceding count
mentions the individual defendants by name.
        This argument is, however, unpersuasive. Examination of the complaint as a whole
establishes that the plaintiff knows how to include all defendants in those counts of the complaint
meant to apply to all defendants. For example, count two refers to improper actions by the
“Defendant University and Defendants, Wasielewski, Armstrong and Mills”; count five refers to a
conspiracy among “Defendants McElfresh, Wasielewski, Armstrong and Mills”; and counts six and
seven both allege state law violations by “Defendants The University of Toledo, McElfresh,
Wasielewski, Armstrong and Mills.” The limitation in count four to the “Defendant University”
must, therefore, be taken as indicative of Russell’s intentions and, consequently, supports the
dismissal of the claim by the district court.
                                                   CONCLUSION
        Confronted with the reality that she had been terminated from her position at the University
of Toledo’s Student Medical Center, Regina Russell claimed that the adverse employment action
must have been the result of illegal racial discrimination. However, the plaintiff has failed to put
forth any evidence that would create a genuine issue of material fact disputing the district court’s
conclusion that the termination resulted from Russell’s “failure of good behavior, gross
insubordination, and neglect of duty.” It follows that the district court correctly entered judgment
in favor of the defendants as a matter of law, and we therefore AFFIRM the district court’s
judgment.




         1
           Even though count four of Russell’s complaint purports to allege a “[v]iolation of 42 U.S.C. § 1981,” the actual
allegation of that count refers only to 42 U.S.C. section 1983. Thus, we treat this claim as a section 1983 cause of action.